                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

DeANDRE D. CURRINGTON, #269990,               )
                                              )
           Plaintiff,                         )
                                              )
   v.                                         ) CIVIL ACTION NO. 1:18-CV-150-WHA
                                              )
SHERIFF WALLY OLSON, et al.,                  )
                                              )
           Defendants.                        )

                                            ORDER

        On October 10, 2019, the Magistrate Judge entered a Recommendation (Doc.

#111) to which no timely objections have been filed. After an independent review of

the file and upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. This case is DISMISSED without prejudice for Plaintiff’s failure to provide a

current address as ordered by this court.

        A separate Final Judgment will be entered.

        DONE this 31st day of October, 2019.




                               /s/ W. Harold Albritton
                               SENIOR UNITED STATES DISTRICT JUDGE
